NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



NORMAN ALLEN,                      )
                                   )
           Appellant,              )
                                   )
v.                                 )            Case No. 2D18-4693
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed August 2, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Michelle Sisco,
Judge.



PER CURIAM.


              Affirmed.




CASANUEVA, LaROSE, and BADALAMENTI, JJ., Concur.